DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is the responsive to the communication filed on 10/21/2020.



Examiner’s statement of reason of allowance

The following is an examiner's statement of reasons for allowance: In interpreting the claims, in light of the Specification and the applicant's amendments filed on 06/04/2019, the Examiner finds the claimed invention to be patentably distinct from the prior art of record.
 	The present relates to a method of A layered authentication process can use a first authentication layer to filter out invalid requests. The first layer can perform a lightweight authentication to determine requests that do not meet certain authentication criteria. This can include, for example, denying requests that have invalid credentials or that are received from unapproved locations or sources, or that lack the proper format. Requests that pass the initial authentication can be directed to a more robust authentication service that is capable for performing a full authentication of the request. Such an approach prevents various invalid requests from being delivered to the robust 
 
	Independent claims 1, 14 and 15, recite the uniquely distinct features of after unlocking the electronic device, displaying, on the display of the electronic device, an identification of an  external device, wherein the electronic device is within wireless communication range of the external device; and prompting, on the electronic device, a user to designate whether the external device is authorized to unlock the electronic device if, in the future, the external device comes within wireless communication range of the electronic device while the electronic device is in the user-interface locked state.


The closest prior art, (Mukherjee US 2016/0259936), discloses methods, grants a token to authenticate a user requesting access to an application in a domain is disclosed. The method includes receiving a response from an identity (ID) provider in a second domain responsive to a first request from a user to access an application provided by an application server in a first domain, the response indicating the authenticity of the user in the second domain, randomly selecting a first key and a second key from a key store, generating a secret by randomly permuting the first key and the second key, generating a signature by signing user information associated with the user using the secret, generating an authentication token including the signature, determining whether the authentication token is valid, and responsive to determining 

The closest prior art, (Hassan et al US 2007/0180492) discloses 0069, the application 54 includes a lock module 260, the module 260 can be implemented in the flash memory, such as external device, for managing user interface with the locking operation. Par 0072 providing user input to trigger the operation. The API for executing the requested operation is customized to call a lock verification API, which causes the process control module 264 to evaluate the lock state of the device, if verified the process control module 264 allows, i.e. authorized , execution of the requested operation such as unlock the device, i.e. another device, prompt the user to input authorization data. Upon verification of the authorization data, the device may be unlocked and the requested change implemented.

The closest prior art ( Leaver et al US 2015/0111559) discloses A parent mobile device sends a communication to a child mobile device, such as a phone call or an SMS message. The child device has an application installed which responds to the communication by determining whether receipt of the communication satisfies a mobile-device-lock-down criteria. When the communication satisfies the lock down criteria, the mobile device selectively limits functionality of the mobile device based on the determination. A child using the mobile device may attempt to unlock the device, for example, by returning a phone call to the parent device. When an attempt is made to unlock the mobile device, the application determines whether the attempt satisfies a mobile-device-unlock criteria. The application selectively restores functionality of the mobile device based on the determination of whether the attempt satisfies the mobile-device-unlock criteria.
The closest prior art (Dadu et al US 2014/0283018 ) discloses par 0025, using NFC, the user may move the mobile device architecture 204 in proximity to the portable device architecture 202, i.e. the electronic device, or optionally bump the devices together, in order to initiate a transmission of the unlock key over the NFC communication link 224. When the portable device architecture 202 receives an unlock key via the respective interface, the TEE 208 validates the unlock key and upon validation, i.e. authorizing the mobile device, i.e. external device mobile to unlock the portable device 202, i.e. the electronic device in the range of proximity , sends a signal to the mechanical lid lock 206 to unlock the lid of the portable device. A display on the outside of the portable device may be modified to display the current state of the lid lock or security validation , Dadu discloses prompting a user to designate whether the external device is authorized to unlock the electronic device if, in the future, the external device comes within wireless communication range of the electronic device while the electronic device is in the user-interface locked state ( par 0025, a user may desire to unlock the mechanical lid lock 206. Using a mobile device, i.e. external device, with the mobile device architecture 204, the user may access the lid lock application 222, i.e. designating the mobile device to transmit the unlock key.
 	
However, the prior art of record, either individually or in a reasonable combination, fails to disclose or suggest the underline limitations when in combination with the remaining limitations currently recited in the independent claims 1,14 and 15. In addition, updated search also did not yield any new applicable prior art with respect to the underlined limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU S SHOLEMAN whose telephone number is (571)270-7314.  The examiner can normally be reached on EST: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABU S SHOLEMAN/Primary Examiner, Art Unit 2495